824 F.2d 980
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William K. JOYNER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 87-3078.
United States Court of Appeals, Federal Circuit.
June 24, 1987.

Before MARKEY, Chief Judge, and COWEN and BALDWIN, Senior Circuit Judges.
BALDWIN, Senior Circuit Judge.

DECISION

1
William K. Joyner (petitioner), a probationary employee, appeals from the decision of the Merit Systems Protection Board (board), Docket No. BN315H8610117, dismissing his appeal for lack of jurisdiction.  We affirm on the basis of that decision.

OPINION

2
The burden is upon petitioner to demonstrate the board's jurisdiction over this matter.  The board's decision that petitioner failed to sustain his burden has not been shown to lack compliance with the applicable statutes and regulations, or to lack a rational basis supported by the evidence taken from the record as a whole.   Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).